DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung Display Co., Ltd. (CN 107526221), hereinafter “Samsung”, in view of Morimoto (US 5,659,379), both of record.

Regarding claim 1, Samsung discloses a display device (see Figs. 1-10) comprising:
an upper base substrate (100);
a lower base substrate (200) which is disposed under the upper base substrate and protrudes from the upper base substrate along a first direction (e.g., Y direction) in a plan view (see Figs. 1, 4, 6-10);
a first printed circuit film (400) which is attached to a first pad area (PA) in a portion of the lower base substrate (200) protruding from the upper base substrate (100) along the first direction (see Figs. 1, 6-10); and
an upper common electrode (110) which is disposed between the upper base substrate (100) and the lower base substrate (200) (see Figs. 2-4),
wherein the first printed circuit film is provided in plural numbers (400, 401, 402), the first printed circuit films are arranged to be spaced apart from each other along a second direction (e.g., X direction) intersecting the first direction (see Figs. 1, 6-10).
Samsung fails to explicitly disclose the upper common electrode overlapping a space between adjacent first printed circuit films along the first direction is recessed further inwardly in the first direction than the upper common electrode overlapping the first printed circuit film along the first direction.
However, Morimoto discloses a display device (see Figs. 1-12), wherein the upper common electrode (351) overlapping a space between adjacent first printed circuit films (7a) along the first direction is recessed further inwardly in the first direction than the upper common electrode overlapping the first printed circuit film along the first direction (see Figs. 1, 4, 6, 9-11 and col. 6, lines 10-50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the upper common electrode overlapping a space between adjacent first printed circuit films along the first direction is recessed further inwardly in the first direction than the upper common electrode overlapping the first printed circuit film along the first direction, as in Morimoto, into the display device of Samsung for effective power supply to provide a high-quality display image (Morimoto, abstract).

Regarding claim 2, Samsung discloses wherein a side surface (110a) of the upper common electrode (110) overlapping the first printed circuit film (400) along the first direction (Y) is aligned with a side surface of the upper base substrate (100) (see Figs. 1-10)
Samsung fails to explicitly disclose a side surface of the upper common electrode overlapping the space between the adjacent first printed circuit films along the first direction is recessed from the side surface of the upper base substrate.
However, Morimoto discloses a side surface of the upper common electrode (351) overlapping the space between the adjacent first printed circuit films (7a) along the first direction is recessed from the side surface of the upper base substrate (300) (see Fig. 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a side surface of the upper common electrode overlapping the space between the adjacent first printed circuit films along the first direction is recessed from the side surface of the upper base substrate, as in Morimoto, into the display device of Samsung to protect the common electrode from static electricity.

Regarding claim 3, Samsung discloses a pixel electrode (230) which is disposed between the lower base substrate (200) and the upper common electrode (110); and
a sealant (310) which surrounds the display layer in a plan view and is disposed between the upper base substrate (100) and the lower base substrate (200) (see Figs. 1-10).
Samsung fails to explicitly disclose a liquid crystal layer which is disposed between the pixel electrode and the upper common electrode.
However, Morimoto discloses a liquid crystal layer (401) which is disposed between the pixel electrode (151) and the upper common electrode (351) (see Figs. 3, 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a liquid crystal layer which is disposed between the pixel electrode and the upper common electrode, as in Morimoto, into the display device of Samsung to provide a modulating material for switchable images.

Regarding claim 4, Samsung discloses wherein the upper common electrode (110) overlapping the space between the adjacent first printed circuit films (400, 401, 402) along the first direction (Y) overlaps the sealant (310), and the side surface of the upper common electrode (110) is disposed between the side surface of the upper base substrate (100) and an outer side surface of the sealant (310) in a plan view (see Figs. 1-10).

Regarding claim 5, Samsung discloses a lower common electrode (210) which is disposed between the lower base substrate (200) and the sealant (310) (see Figs. 2-4).

Regarding claim 6, Samsung discloses wherein an area overlapping the space between the adjacent first printed circuit films along the first direction comprises a first region (240) which comprises a connection electrode (242) connected to the lower common electrode (210) (see Figs. 1-10), and wherein the connection electrode (242) overlaps the sealant (310) and the upper common electrode (110) in a thickness direction (see Figs. 2-4).

Regarding claim 7, Samsung discloses wherein the sealant (310) comprises a conductive material (320, 321) and the connection electrode (242) is electrically connected to the upper common electrode (110) through the conductive material (see Figs. 1-10).

Regarding claim 8, Samsung discloses an organic layer (220) which is disposed between the lower common electrode (210) and the connection electrode (242) (see Figs. 2-4),
wherein the organic layer (220) comprises a first contact hole (241) which exposes an upper surface of the lower common electrode (210) and the connection electrode (242) is electrically connected to the lower common electrode (210) through the first contact hole (see Figs. 2-4).

Regarding claim 11, Samsung discloses an electrostatic discharge prevention circuit (e.g., 240) which is disposed between the lower base substrate (200) and the organic layer (220) (see Figs. 2-4),
wherein the electrostatic discharge prevention circuit (240) is disposed inside the sealant (310) in a plan view (see Figs. 1-10).

Regarding claim 12, Samsung discloses a common voltage applying pad (e.g., 240) and a data pad (e.g., 400) which are disposed in the first pad area (PA), wherein the common voltage applying pad is connected to the lower common electrode (210), and the data pad is electrically connected to a data line disposed between the lower base substrate (200) and the pixel electrode (230) (pp. 4-5).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Morimoto (US 5,659,379) in view of Samsung Display Co., Ltd. (CN 107526221), as applied to claim 8 above, and further in view of Nakahara et al. (US 2007/0291203), of record.

Regarding claim 9, Samsung in view of Morimoto discloses the limitations of claims 1-8 above, but fails to explicitly disclose a lower column spacer which is disposed between the organic layer and the upper base substrate, wherein the side surface of the upper common electrode is disposed between an inner side surface of the lower column spacer and the outer side surface of the sealant in a plan view.
However, Nakahara discloses a display device (see Figs. 1-9) comprising a lower column spacer (39) which is disposed between the organic layer (23, Fig. 6; not labeled, Figs. 2, 3, 8) and the upper base substrate (28),
wherein the side surface of the upper common electrode (31) is disposed between an inner side surface of the lower column spacer (39) and the outer side surface of the sealant (35) in a plan view (see Fig. 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a lower column spacer which is disposed between the organic layer and the upper base substrate, wherein the side surface of the upper common electrode is disposed between an inner side surface of the lower column spacer and the outer side surface of the sealant in a plan view, as in Nakahara, into the display device of Samsung and Morimoto to ensure coverage by the common electrode in the display region (Nakahara, paras. [0056-0057]).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, Samsung, Morimoto and Nakahara fail to explicitly disclose or fairly suggest wherein an outer side surface of the connection electrode contacts the inner side surface of the lower column spacer, along with the other limitations of claims 1-9.
Therefore, claim 10 would be allowable.

Response to Arguments
Applicant’s arguments filed July 5, 2022 have been fully considered but they are not persuasive.  Applicant has argued that Morimoto fails to disclose the limitations of claim 1 relied on in the rejection.  Specifically, Applicant has argued that Morimoto fails to disclose decisively whether the recessed portions of the upper common electrode 351 correspond to the space between adjacent first printed circuit films 7a along the first direction.
However, Morimoto discloses counter electrode 351 having first counter potential supply terminals 353 projecting outwardly from one side in seven positions (see Figs. 4A, 9 and col. 6, lines 17-21).  Morimoto further discloses the first counter potential supply terminals 353 are each connected to connecting pad 107, to connecting wiring 108, and to TAB 7a [first printed circuit film] (see Figs. 1, 4B and col. 6, lines 39-50).  Thus, the projected first counter potential supply terminals 353 are in one-to-one correspondence with the TABs 7a, and therefore, corresponding recessed portions of the common electrode 351 are formed in spaces between adjacent TABs 7a.
Therefore, Morimoto discloses the limitations “the upper common electrode overlapping a space between adjacent first printed circuit films along the first direction is recessed further inwardly in the first direction than the upper common electrode overlapping the first printed circuit film along the first direction,” as recited in claim 1.  Hence, the previous ground of rejection under 35 U.S.C. 103 over Samsung in view of Morimoto has been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAISLEY L WILSON/
Primary Examiner, Art Unit 2896